 16-13534-mg          Doc 210       Filed 04/20/20 Entered 04/20/20 22:15:53       Main Document
                                                 Pg 1 of 2

LAW OFFICES OF VICTOR A. WORMS
48 Wall Street, Suite 1100
New York, New York 10005
(212) 374-9590

Attorneys for debtor Foreign Economic Industrial Bank, Ltd,
“Vneshprombank” Ltd.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
In re:
                                                                    Chapter 15
                 FOREIGN ECONOMIC
                 INDUSTRIAL BANK LIMITED,
                 “VNESHPROMBANK” LTD.,
                                                                   Case No. 16-13534 (MG)
                     Debtor in a Foreign Proceeding.


---------------------------------------------------------------x
                                        CERTIFICATE OF SERVICE

                 I, Victor A. Worms, an attorney admitted to practice in the State of New

York, hereby certify that:

                 On the 30th day of March, 2020, I have caused service of the Motion to

Withdraw by Victor A. Worms and the Law Offices of Victor A. Worms and (Proposed)

Order, and on April 1, 2020 I caused service of the Notice of Hearing, to be made by

electronic filing with the Clerk of the Court using the CM/ECF System, which will send a

Notice of Electronic filing to all parties with an e-mail address of record, who have

appeared and consent to electronic service in this action.

                 In addition, on April 3, 2020, a copy of the same documents and the Notice

of Hearing were served by depositing in the sole care and custody of the United States

Postal Service within the State of New York, a sealed prepaid envelope, addressed to the

following:
16-13534-mg    Doc 210      Filed 04/20/20 Entered 04/20/20 22:15:53      Main Document
                                         Pg 2 of 2

            Mr. Ilya Bykov
            Protax Services, Inc.
            2 Rector Street, Suite 1202
            New York, New York 10006

            Larisa Markus
            Federal State Funded Institution
            Detention Centre No. 6 of The Moscow
            Department of The Federal Penal Service
            Of Russia at Shosseynaya Street 92
            Moscow, Russia

Dated: New York, New York
       April 3, 2020

                                                Law Offices of Victor A. Worms

                                                By: ________________________
                                                       Victor A. Worms
                                                48 Wall Street, Suite 1100
                                                New York, New York 10005
                                                (212) 374-9590




                                            2
